UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Amendment No. 25) Under the Securities Exchange Act of 1934 Authentidate Holding Corp. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Nubmer) Adam D. Averbach, Esq. c/o Lazarus Management Company LLC 3200 Cherry Creek South Drive, Suite 670 Denver, CO80209 (303) 500-8821 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 1, 2016 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because § 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g) check the following box o SCHEDULE 13D CUSIP No. 052666302 1. NAMES OF REPORTING PERSONS. Lazarus Management Company LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS PF, OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) ☒ 6. CITIZENSHIP OR PLACE OF ORGANIZATION Colorado NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 15.9% TYPE OF REPORTING PERSON IA 2 SCHEDULE 13D CUSIP No. 052666302 1. NAMES OF REPORTING PERSONS. Justin B. Borus 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS PF, OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 15.9% TYPE OF REPORTING PERSON IN/HC 3 SCHEDULE 13D CUSIP No. 052666302 1. NAMES OF REPORTING PERSONS. Lazarus Investment Partners LLLP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS PF, OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 15.8% TYPE OF REPORTING PERSON PN 4 SCHEDULE 13D CUSIP No. 052666302 1. NAMES OF REPORTING PERSONS. Lazarus Macro Micro Partners LLLP 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) o (b) x 3. SEC USE ONLY 4. SOURCE OF FUNDS PF, OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. SOLE VOTING POWER 8. SHARED VOTING POWER 0 9. SOLE DISPOSITIVE POWER SHARED DISPOSITIVE POWER 0 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES(See Instructions) o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.0% TYPE OF REPORTING PERSON PN 5 Explanatory Note This Amendment No. 25 amends and supplements the statement on Schedule 13D originally filed by Lazarus Management Company LLC ("Lazarus Management"), Justin B. Borus and Lazarus Investment Partners LLLP ("Lazarus Partners") on August 28, 2012, as amended from time to time (the "Schedule 13D"). This Schedule 13D is also filed on behalf of Lazarus Macro Micro Partners LLLP ("Macro Micro Partners" and collectively with Lazarus Management, Mr. Borus and Lazarus Partners, the "Reporting Persons"). All capitalized terms contained herein but not otherwise defined shall have the meanings ascribed to such terms in the Schedule 13D. The information set forth in response to each Item below shall be deemed to be a response to all Items where such information is relevant. Reporting Persons are filing this Amendment No. 25 to report a decrease in the percentage of common stock owned by the Reporting Persons resulting solely from a change in the aggregate number of shares of the Issuer's common stock outstanding as reported in the Issuer's Form 8-K filed with the Securities and Exchange Commission on February 1, 2016. Beneficial ownership is set forth on a post 1-for-9 reverse stock split basis effective as of January 22, 2016. Item 5.Interest in Securities of the Issuer. Item 5 of the Schedule 13D is hereby supplemented by adding the following: Reference is made to Items 7, 9, 11 and 13 of pages 2-5 of this Schedule 13D, which items are incorporated by reference. The securities reported on this Schedule 13D that are held by Lazarus Partners consist of 742,273 shares of common stock and 200,000 shares of Series D Preferred Stock that are convertible into 204,679 shares of common stock. The securities reported on this Schedule 13D that are held by Macro Micro Partners consist of 833 shares of common stock. Excluded from these totals are warrants to purchase an additional 803,738 shares of common stock that are not exercisable within 60 days of the date of this filing as a result of certain lockup restrictions previously described. The calculation of percentage of beneficial ownership in Item 13 of pages 2-5 was calculated using information from Issuer's Form 8-K filed with the Securities and Exchange Commission on February 1, 2016, in which the Issuer stated that there were 5,772,256 shares of common stock outstanding as of January 29, 2016. Item 7.Material to Be Filed as Exhibits. ExhibitA: Joint Filing Agreement, dated as of February 2, 2016, by and among Lazarus Investment Partners LLLP, Lazarus Macro Micro Partners LLLP, Lazarus Management Company LLC and Justin B. Borus. 6 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 2, 2016 LAZARUS INVESTMENT PARTNERS LLLP By: Lazarus Management Company LLC its General Partner By:/s/ Justin B. Borus Name:Justin B. Borus Title:Manager LAZARUS MACRO MICRO PARTNERS LLLP By: Lazarus Management Company LLC its General Partner By:/s/ Justin B. Borus Name:Justin B. Borus Title:Manager LAZARUS MANAGEMENT COMPANY LLC By:/s/ Justin B. Borus Name:Justin B. Borus Title:Manager /s/ Justin B. Borus Justin B. Borus 7 EXHIBIT A JOINT FILING AGREEMENT This will confirm the agreement by and among the undersigned that the Schedule 13D filed with the Securities and Exchange Commission on or about the date hereof with respect to the beneficial ownership by the undersigned of the common stock, par value $0.001 per share, of Authentidate Holding Corp., a Delaware corporation, is being filed, and all amendments thereto will be filed, on behalf of each of the persons and entities named below in accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated: February 2, 2016 LAZARUS INVESTMENT PARTNERS LLLP By: Lazarus Management Company LLC its General Partner By:/s/ Justin B. Borus Name:Justin B. Borus Title:Manager LAZARUS MACRO MICRO PARTNERS LLLP By: Lazarus Management Company LLC its General Partner By:/s/ Justin B. Borus Name:Justin B. Borus Title:Manager LAZARUS MANAGEMENT COMPANY LLC By:/s/ Justin B. Borus Name:Justin B. Borus Title:Manager /s/ Justin B. Borus Justin B. Borus 8
